Name: Directive 2001/1/EC of the European Parliament and of the Council of 22 January 2001 amending Council Directive 70/220/EEC concerning measures to be taken against air pollution by emissions from motor vehicles
 Type: Directive
 Subject Matter: deterioration of the environment;  environmental policy;  organisation of transport
 Date Published: 2001-02-06

 Avis juridique important|32001L0001Directive 2001/1/EC of the European Parliament and of the Council of 22 January 2001 amending Council Directive 70/220/EEC concerning measures to be taken against air pollution by emissions from motor vehicles Official Journal L 035 , 06/02/2001 P. 0034 - 0035Directive 2001/1/EC of the European Parliament and of the Councilof 22 January 2001amending Council Directive 70/220/EEC concerning measures to be taken against air pollution by emissions from motor vehiclesTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles(4), is one of the separate directives under the type-approval procedure laid down by Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(5).(2) Directive 70/220/EEC lays down the specifications for the testing of emissions of the motor vehicles falling within its scope. In view of the recent experience gained and the rapidly developing state of the art of on-board diagnostic systems, it is appropriate to adapt those specifications accordingly.(3) On-board diagnostics (OBD) is at a less developed stage for vehicles equipped with positive-ignition engines which run permanently or part-time on liquefied petroleum gas (LPG) or natural gas (NG) and cannot be required on such new types of vehicles before 2003.(4) Directive 70/220/EEC should be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1In Annex I to Directive 70/220/EEC Section 8.1 shall be replaced by the following:"8.1. Vehicles with positive-ignition engines8.1.1. Petrol fuelled enginesWith effect from 1 January 2000 for new types and from 1 January 2001 for all types, vehicles of category M1 - except vehicles the maximum mass of which exceeds 2500 kg - and vehicles of category N1 class I, must be fitted with an OBD system for emission control in accordance with Annex XI.With effect from 1 January 2001 for new types and from 1 January 2002 for all types, vehicles of category N1 classes II and III and vehicles of category M1, the maximum mass of which exceeds 2500 kg, must be fitted with an OBD system for emission control in accordance with Annex XI.8.1.2. LPG and natural gas fuelled vehiclesWith effect from 1 January 2003 for new types and from 1 January 2004 for all types, vehicles of category M1 - except vehicles the maximum mass of which exceeds 2500 kg - and vehicles of category N1 class I, running permanently or part-time on either LPG or natural gas fuel, must be fitted with an OBD system for emission control in accordance with Annex XI.With effect from 1 January 2006 for new types and from 1 January 2007 for all types, vehicles of category N1 classes II and III and vehicles of category M1, the maximum mass of which exceeds 2500 kg, running permanently or part-time on either LPG or natural gas fuel, must be fitted with an OBD system for emission control in accordance with Annex XI.".Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 6 February 2002. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 22 January 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentA. Lindh(1) OJ C 365 E, 19.12.2000, p. 268.(2) OJ C 204, 18.7.2000, p. 1.(3) Opinion of the European Parliament of 17 May 2000 (not yet published in the Official Journal), Council Common Position of 10 October 2000 (OJ C 329, 20.11.2000, p. 1) and Decision of the European Parliament of 13 December 2000 (not yet published in the Official Journal).(4) OJ L 76, 6.4.1970, p. 1. Directive as last amended by Commission Directive 1999/102/EC (OJ L 334, 28.12.1999, p. 43).(5) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 98/91/EC of the European Parliament and of the Council (OJ L 11, 16.1.1999, p. 25).